DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending. 

Election/Restrictions
Applicant’s election of Species I (claims 1-12) with traverse in the reply filed on 03/25/2021 is acknowledged. The traversal is on the ground that examination of all the claims in the application may be made without serious burden. This is not found persuasive for the seasons stated in the Requirement for Restriction/Election dated 03/19/2021. The requirement is still deemed proper and is therefore made FINAL.
Claims 1-20 are pending. Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-12 are under active consideration.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d).  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/31/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.01 [R-2]

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by Yamaguchi et al. (hereafter referred to as “Yamaguchi”, US 9,460,532, IDS) . 

Regarding claim 1, Yamaguchi discloses a method of image processing a video image including a plurality of frame images (Figs. 1&2, the mixer 6. The plurality of frame images includes frame n, frame n+1, frame n+2 …), the method comprising: 
Fig. 2, the nth frame) and a second frame image (the (n+1)th frame) of the plurality of frame images, the second frame image being subsequent in time to the first frame image in the plurality of frame images, the first frame image having a first exposure time (short-exposure), the second frame image having a second exposure time (long-exposure) different from the first exposure time (Figs. 1&2, The short exposure and the long exposure are alternately repeated every frame. See col. 6, equation (1), and col. 9, lines 37-42, “mixes recorded image signals while shifting one frame at a time, mixing the nth frame and the (n+1)th frame, the (n+1)th frame and the (n+2)th frame ...”. For example, the nth frame, the (n+1)th frame, and the (n+2)th frame shown in Fig. 2 correspond to “a first frame image”, “a second frame image” and “a third frame image”, respectively.); and 
generating a second HDR image based on the second frame image and a third frame image (the (n+2)th frame) of the plurality of frame images, the third frame image being subsequent in time to the second frame image in the plurality of frame images, the third frame image having the first exposure time (Fig. 2, the (n+2)th frame has short-exposure. col. 9, lines 37-42, “mixes recorded image signals while shifting one frame at a time, mixing … the (n+1)th frame and the (n+2)th frame…”).

Regarding claim 3, Yamaguchi discloses the method of claim 1, further comprising: generating a third HDR image based on the third frame image and a fourth frame image ((n+3)th frame is a long-exposure image) of the plurality of frame images, the fourth frame image being subsequent in time to the third frame image in the Fig. 2, and col. 9, lines 37-42, “mixes recorded image signals while shifting one frame at a time”, mixing the (n+2)th frame and the (n+3)th frame results in a third HDR)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 9,460,532, IDS) in view of Wakako et al. (hereafter referred to as “Wakako”, US 2006/0109385).  

Regarding claims 2 and 4, Yamaguchi discloses the method of claim 1, wherein the first HDR image and the second HDR image being included in the plurality of HDR images (Fig. 2 and col. 9, lines 37-42). Yamaguchi is silent on how to treat the very first frame.
Given the fact that two input frames are required to generate a HDR image, the total number of HDR images will be one less than the total number of input frames. 
However, maintaining the same number of video frames through a processing procedure is quite common and often required in video processing. It is also not uncommon to pass through input frames already stored before processed frames are Fig. 3). Wakako teaches “output video data having already been stored” during the time when processing of new video data is not available, so as to maintain the frame rate at output (Fig. 3, S3 and pg. [0060], pg. [0008]).
The pairwise mixing (Yamaguchi, Fig. 2 and col. 9, lines 37-42) cannot be performed when there is only one frame available (i.e., the start frame at the head). The start frame is “video data having already been stored” before the first mixed image frame is available. It would have been the most obvious choice to pass through the very first frame, so as to avoid missing a frame at output.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to apply the above mentioned common practice, as for example shown in  Wakako, to the method of Yamaguchi to yield the invention as described in claims 2 and 4. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 9,460,532, IDS), in view of Lee (US 2004/0130649).  

Regarding claims 5 and 6, Yamaguchi discloses the method of claim 1, but fails to expressly disclose extracting global movement between the frames or local movement for an object in the frames, in order to align the frames before combining them together. 

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee with that of Yamaguchi to yield the invention as described in claim 5 or claim 6. 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 9,460,532, IDS).
  
Claim 10 has been analyzed and is rejected for the same reasons as outlined above regarding claim 1. Even though Yamaguchi does not expressly name a first frame buffer and a second frame buffer, given the fact that Yamaguchi’s method is computer-based (Fig. 1), processor and frame memory/buffers are required to store and process image frames.  
	
Regarding claim 12, Yamaguchi discloses the device of claim 10. Since one frame memory/buffer is usually used to store one image frame (e.g., Fig. 1, frame memory 7), mixing multiple frames obviously requires first storing the frames in their respective frame buffers.  

Claims 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 9,460,532, IDS), in view of Shikata (2016/0381302).  

Regarding claims 7 and 8, which simple recites mixing three, instead of two, image frames while shifting one frame at a time. Yamaguchi states (col. 7, lines 16-19) that the method is also applicable to image signals recorded with three or more different exposure times. 
In the same field of endeavor, Shikata provides more details on combining three successive frames of different exposure times (pg. [0115]): “For example, …a group of three frames including a frame captured with short-time exposure, a frame captured with normal exposure, and a frame captured with long-time exposure is repeated. In this case, three or more frames included in the group of frames maybe combined”.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claims 7&8 from the teachings of Yamaguchi and Shikata. 

Claim 11 has been analyzed and is rejected for the same reasons as outlined above regarding claim 7.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 9,460,532, IDS) in view of Shikata (2016/0381302), and further in view of Wakako (US 2006/0109385).  
Regarding claims 9, the limitations of the claim are rejected for the same reasons as set forth in the rejection of claims 2 and 4. The only difference is that instead of two frames as a group, three frames are combined, resulting in passing through two start frames unmodified.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LI LIU/Primary Examiner, Art Unit 2666